DETAILED ACTION
This is in response to applicant's communication filed on 08/26/2020, wherein:
Claim 1-10 are pending.
Claim 1-10 are amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites “a computer program”, which is directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 

Claim 10: “means for communication associated with at least one computer” and “an arrangement for storage of a computer program” are interpreted based on specification par. 0048. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjerge et al. (“A computer vision system to monitor the infestation level of Varroa destructor in a honeybee colony”, Available online 18 July 2019).

Regarding claim 1, Bjerge discloses a method for calculating the deviation relation of a population registered on an image (abstract, section 2.4) comprising the following method steps: 
(section 2.4 and section 2.4.4 disclose bee tracking and counting), 
iii.) identify abnormalities in the image, iv.) identify objects with abnormalities in the image (section 2.4 and section 2.4.3 disclose varroa identification and localization), 
v.) count the number of objects with abnormalities, and vi.) calculate the relation of objects with abnormalities to all objects (section 2.4 – “The recorded video streams were analyzed with the new developed computer vision algorithm denoted Infestation Level Estimator(ILE) to count the number of bees and identify attached varroa mites. The result was the ratio of infested bees in relation to non-infested bee”, section 3.3-3.4 – see table 3 discloses infestation level on the total population of bee). 

Regarding claim 2, Bjerge discloses the method for calculating the deviation relation of the population registered on the image according to claim 1, wherein the objects are organisms (Abstract and section 2.4 disclose bee population – i.e. organism).  

Regarding claim 3, Bjerge discloses the method for calculating the deviation relation of the population registered on the image according to (Abstract and section 2.4 disclose bee population).  

Regarding claim 4, Bjerge discloses the method for calculating the deviation relation of the population registered on the image according to claim 1 wherein the abnormalities are pests (Abstract, section 2.4, and section 3 disclose abnormalities are varroa mites – i.e. pests).

Regarding claim 5, Bjerge discloses the method for calculating the deviation relation of the population registered on the image according to claim 4 wherein the pests are varroa mites (Abstract, section 2.4, and section 3 disclose abnormalities are varroa mites – i.e. pests).

Regarding claim 7, Bjerge discloses the method for calculating the deviation relation of the population registered on the image according to claim 1, wherein the identification of the abnormalities in the image comprises utilizing the changes and/or difference in color, reflectivity, and/or shadows between the abnormality and the object for identifying the abnormality (Fig. 8 discloses varroa classification and localization based on change or difference in color).

claim 8, the scope and content recites a computer program, which, when executed on a computer, causes the computer to perform the method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bjerge et al. (“A computer vision system to monitor the infestation level of Varroa destructor in a honeybee colony”, Available online 18 July 2019) in view of Vyas et al. (US 20190121877 A1).

Regarding claim 6, Bjerge discloses the method for calculating the deviation relation of a the population registered on the image according to claim 1, however, silent on further details about wherein the identification of the objects in the image comprises using a combination of deep and shallow convolutional neural networks. 
Vyas discloses wherein the identification of the objects in the image comprises using a combination of deep and shallow convolutional neural networks (Fig. 4 and par. 0027).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Bjerge, and have combination of shallow and deep neural network for training data, as taught by Vyas because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize known method for neural network training.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerge et al. (“A computer vision system to monitor the infestation level of Varroa destructor in a honeybee colony”, Available online 18 July 2019) in view of Hirano et al. (US 20190066304 A1).

Regarding claim 9, Bjerge discloses a portable computer system for executing the computer program of claim 8 (abstract and section 2.1 disclose mobile computer). However, the reference is silent on details of about a handheld computer device comprising at least one image sensor, at least one microprocessor and at least one application for communicating image information to a server and/or an externally arranged computer device executing the computer program.
Hirano discloses convolutional neural network system comprising a handheld computer device comprising at least one image sensor (abstract, Fig. 1, and par. 0023 disclose portable device 102/104/106 comprising camera), at least one microprocessor and at least one application for communicating image information to a server and/or an externally arranged computer device executing the computer program (Fig. 1, par. 0023, and 0025).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Bjerge, and have distributed computer system for 

Regarding claim 10, Bjerge discloses a portable computer system for executing the computer program of claim 8 (abstract and section 2.1 disclose mobile computer). However, the reference is silent on details about a system comprising means for communication associated with at least one computer, where the computer is arranged with at least one microprocessor and an arrangement for storage of a computer program wherein the computer executes the computer program.
Hirano discloses a system comprising means for communication associated with at least one computer, where the computer is arranged with at least one microprocessor and an arrangement for storage of a computer program wherein the computer executes the computer program (abstract, Fig. 1, par. 0023 disclose remote server having communication capability and processing power for executing image processing tasks).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Bjerge, and have distributed computer system for 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/DUNG HONG/
Primary Examiner, Art Unit 2643